IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00171-CV

ZEKE'S TRUCKING CO., INC.,
                                                           Appellant
v.

ROBERT GRAYSON,
                                                           Appellee


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 24,476


                          MEMORANDUM OPINION


      Zeke’s Trucking Co., Inc. appeals from a judgment finalizing an arbitration

award to Robert Grayson. The judgment was filed on January 10, 2011. By letter dated

May 2, 2011, the Clerk of this Court notified Zeke’s Trucking Co. that the appeal was

subject to dismissal because it appeared the notice of appeal was untimely. TEX. R. APP.

P. 26.1. Because it appeared that a motion for new trial was filed, the notice of appeal

would have been due on April 11, 2011. See id. (a). It was not filed until May 13, 2011.

The Clerk also warned Zeke’s Trucking Co. that the appeal would be dismissed unless,
within 21 days of the date of the letter, a response was filed showing grounds for

continuing the appeal. See TEX. R. APP. P. 42.3, 44.3. We have not received a response.

        Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 15, 2011
[CV06]




Zeke’s Trucking Co., Inc. v. Grayson                                               Page 2